                                                                                                                 Filed
          Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 1 of 17                 2/21/2020 11:58 AM
                                                                                            Beverley McGrew Walker
                                                                                                        District Clerk
                                                                                            Fort Bend County, Texas
                                                                                               Ashley Alaniz
                                               20-DCV-271582
                                     CAUSE NO.____________
                                                                                                  EXHIBIT
     HEAVENLY GRAND ESTATES LLC                    §              IN THE DISTRICT COURT OF
     D/B/A HEAVEN ON EARTH,                        §                                                 A-2
           Plaintiff,                              §
                                                   §
     v.                                            §             FORT BEND COUNTY, TEXAS
                                                   §
     WESTCHESTER SURPLUS LINES                     §         Fort Bend County - 458th Judicial District Court
     INS. CO. Defendant.                           §
                                                   §             _________JUDICIAL DISTRICT


                               PLAINTIFF’S ORIGINAL PETITION
                               AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE:

            COMES NOW, Heavenly Grand Events LLC d/b/a Heaven on Earth (“Plaintiff”), and files

this Plaintiff’s Original Petition and Request for Disclosure, complaining of Westchester Surplus

Lines Ins. Co. (“Westchester”), and for cause of action, Plaintiff would respectfully show this

Honorable Court the following:

                                  DISCOVERY CONTROL PLAN

1.          Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure. This case stems from an insurance dispute arising out of Hurricane

Harvey which severely damaged Plaintiff’s three (3) commercial buildings on or about August 25,

2017. This case involves complex issues stemming from violations of the Texas Insurance Code

and the insurance policy at issue. The parties will be involved in detailed discovery concerning

claims handling practices, denial and payment of claims, including Plaintiff’s claim, and the

systematic approach by Westchester and its agents in handling these types of commercial property

claims.




                                                  1
     Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 2 of 17



                                            PARTIES

2.     Plaintiff Heavenly Grand Events LLC d/b/a Heaven on Earth’s three building complex

is located at 1619 3rd Street, 301 Douglas Lane, and 1612 3rd Street, Missouri City, in Fort Bend

County, Texas 77489 (“the Property”).

3.     Defendant Westchester Surplus Lines Insurance Company is a foreign corporation

doing business in the State of Texas and may be served with summons by serving Saverio Rocca,

Assistant General Counsel ACE Group of Insurance Companies, 436 Walnut Street, Philadelphia,

PA 19106-3703, pursuant to the Service of Suit Endorsement to the Policy.

                                         JURISDICTION

4.     The Court has jurisdiction over this suit because the amount in controversy is within the

jurisdictional limits of the Court. Plaintiff is seeking monetary relief over $200,000 but not more

than $1,000,000. Plaintiff reserves the right to amend the petition during and/or after the discovery

process.

5.     The Court has jurisdiction over Defendant Westchester Surplus Lines Insurance Company

because this Defendant is an insurance company that engages in the business of insurance in the

State of Texas, and Plaintiff’s causes of action arise out of this Defendant’s business activities in

the State of Texas.

                                             VENUE

6.     Venue is proper in Fort Bend County, Texas, because the insured property is located in

Fort Bend County, Texas. TEX. CIV. PRAC. & REM. CODE §15.032.

                                              FACTS

7.     Plaintiff is the insured/policyholder in a Commercial Insurance Policy (the “Policy”),

issued by Westchester to insure commercial property (the “Property”) consisting of three buildings



                                                 2
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 3 of 17



located at 1612 3rd Street, 301 Douglas Lane, and 1619 3rd Street, Missouri City, in Fort Bend

County, Texas.

8.      On August 25, 2017, Hurricane Harvey slammed into the Texas’ Gulf Coast as a Category

4 Hurricane with extreme wind speeds reaching 130 mph or higher. As Harvey traveled along the

coast, from August 25th through September 1st, it spread devastation and destruction, including

producing a record number of tornadors and record amounts of rain fall.

9.      Plaintiff’s Property sustained significant wind damage and water intrusion as a result of

Harvey. Specifically, the strong Harvey winds severely damaged Plaintiff’s roofs in all three

buildings. Blown roof shingles allowed openings in the roofs which, in turn, allowed rain to

pentrate the interiors of the three buildings, damaging insulation, ceilings, walls, floors, and

contents and numerous business effects and items used in catering weddings and receptions.

10.     Plaintiff notified Westchester of the damage and made a claim (“the Claim”) against the

Policy. Westchester assigned McLarens, a third-party adjusting service company (“McLarens”) to

investigate Plaintiff’s Claim. McLarens and/or Westchester, then assigned DBI Construction

Consultants (“DBI”) to evaluate and estimate damages. DBI and/or McLarens failed to perform a

thorough and reasonable investigation of the Property for the Claim.

11.     The inadequacy of McLarens’ participation in the claims-handling of Plaintiff’s Claim, and

DBI’s substandard inspection is evidenced by the fact that numerous covered damages in all three

buildings caused by strong winds, some of them tornadic, and/or hail, were omitted from the

inspection estimate. As a result of the substandard and improper investigation by DBI, the damages

were underestimated in value, and the estimate was woefully inadequate.

12.     This grossly insufficient estimate was approved and adopted by Westchester. It was,

however, a misrepresentation of the total amount of damage that Plaintiff’s Property had suffered,



                                                3
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 4 of 17



and the true amount Plaintiff was owed on the Claim. Plaintiff was dissatisfied with the result of

McLarens and DBI’s improper investigation and over-all mishandling of its Claim.

13.     There is no question that the Policy between Plaintiff and Westchester covered the damages

to Plaintiff’s Property; therefore, Plaintiff was and is entitled to receive all Policy benefits.

Furthermore, the Policy provided that Westchester would pay the RCV to repair and/or replace the

damages caused by Harvey, which was a covered peril in the Policy. The result of Defendant

Westchester’s failures, assisted by its agents, McLarens and DBI, resulted in an underpayment of

Plaintiff’s Claim. The substandard investigation of Plaintiff’s Property as reflected in DSI’s

inaccurate estimate, did not even meet the minimum standards of performance pursuant to industry

standards in Sections 21.203 and 21.205 of the Texas Administrative Code, applicable law, or

otherwise. See TEX. ADMIN. CODE §§21.203, 21.205.

14.     Westchester failed to properly train, adequately supervise, and oversee McLarens and

DBI’s handling of Plaintiff’s Claim. As a result, these adjusters failed to perform a thorough and

reasonable investigation of Plaintiff’s Property Claim. Specifically, they failed to sufficiently

inspect and document all damaged areas of Plaintiff’s commercial Property and contents which

resulted in improperly estimating the actual damages and repairs needed. The estimate by DBI is

grossly deficient and accordingly, Plaintiff’s’ Claim was underpaid.

15.     Compounding Westchester’s failure to adequately train and supervise its adjuster,

Westchester further failed to adequately review any of the estimates provided. Rather than

undertake an in-depth review of the adjusters’ work, Westchester just blindly adopted and

accepted, without question, the substandard inspection and its out-of-state’s construction

consultant, DBI’s estimate of damages that had performed an outcome-oriented inspection of the

Property. In this regard, Westchester intentionally chose and adopted a business model that



                                                4
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 5 of 17



provided for retaining few, if any, qualified adjusters and employees or retaining any qualified

outside adjusters to perform Westchester’s non-delegable duties of investigating claims in

accordance with applicable Texas law. Further, it is equally as clear, that Westchester either had

no procedures or had inadequate procedures to monitor or regularly audit the work product of its

adjusters and claims personnel. Westchester also completely ignored Plaintiff’s bid estimate,

provided to it, from a reputable local contractor to repair the damages from Hurricane Harvey and

a resulting tornado.

16.     It is clear from these facts, that Westchester, along with DSI and McLarens, set out to deny

and/or underpay Plaintiff’s properly covered damages. Westchester failed to provide full coverage

for the damages sustained by Plaintiff and under-scoped and undervalued the damages that were

allowed, thus denying an adequate and sufficient payment to Plaintiff. To date, Plaintiff has yet to

receive full payment under the Policy which has caused a delay in Plaintiff’s ability to fully repair

its commercial buildings and replace the significant amount of lost contents and props needed for

its business of catering weddings and receptions. Moreover, additional damages have occurred

from the lack of repair. At this point, Plaintiff was left with little choice but to retain the services

of the law firm whose signatures appear below.

17.     By wrongfully denying proper payment to Plaintiff and wholly failing to properly handle

Plaintiff’s Claim, Westchester breached the duty of good faith and fair dealing owed to Plaintiff

as an insured in an insurance contract with Westchester. “Good faith and fair dealing” is defined

as the degree and diligence which a man of ordinary care and prudence would exercise in the

management of one’s own business. Arnold v. Nat’l Mut. Fire Ins. Co., 725 S.W.2d 165, 167 (Tex.

1987). The concept of good faith and fair dealing is based in large part on the parties’ special

relationship formed from the parties’ “unequal bargaining power.” Insurers, like Westchester have



                                                   5
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 6 of 17



the ability to more easily take advantage of policyholders like Plaintiff, due to an insurer’s

exclusive control over the evaluation, processing and denial of claims. This unlevel playing field

between an insurer and its policyholders further justifies the imposition of a common-law duty on

insurers to deal fairly and in good faith with their policyholders which Westchester breached in

failing to deal fairly and in good faith with Plaintiff.

18.     Westchester’s conduct was not only a breach of its common law duty to deal fairly and in

good faith with Plaintiff based on this “special relationship” between the parties, but also

constitutes a breach of the insurance contract between Westchester and Plaintiff. Over a century

ago, Justice Learned Hand wrote: “[a] contract is an obligation attached by the mere force of law

to certain acts of the parties, usually words, which ordinarily accompany and represent a known

intent.” Hotchkiss v. Nat’l City Bank, 200 F. 287, 293 (S.D.N.Y. 1911). The insurance Policy in

effect between Plaintiff and Westchester is a contract wherein the insurance company,

Westchester, offers to provide insurance coverage and services associated therewith in exchange

for the policyholder’s payment of annual premiums in consideration of the contract. Texas law

recognizes a cause of action for breach of contact. Pursuant to Texas law, either party to the

contract can initiate legal action against the other party for violations of that contract that causes

damages. A breach of contract claim is distinct and independent from a tort claim such as a breach

of the duty of good faith and fair dealing or a violation of statutory or other extra-contractual

claims. Tort and contract claims are separate and independent, yet they are factually interwoven,

and the same evidence is often admissible on both types of claims in an insurance policy.

19.     Westchester’s conduct also constitutes the commission of a tort for its violation of the

Texas Insurance Code. Here, in Texas, the vast majority of insurance policies, including

Westchester’s Policy contract with Plaintiff, does not contain provisions to account for an



                                                   6
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 7 of 17



insurance company’s and/or its representatives’ (potentially improper) tort acts or omissions

undertaken through their handling of a claim. It cannot be denied that such conduct has a

detrimental effect on policyholders, like Plaintiff here, when a claim is unnecessarily drawn out

and then ends with a poor result. To account for such tort acts and omissions that fall outside the

four-corners of the contract language (but nonetheless affect the claim and/or detrimentally harm

the policyholder), the Texas Legislature specifically created and enacted the Texas Insurance Code

to protect consumers and regulate insurance professionals, like Westchester. Chapters 541 and 542

of the Texas Insurance Code include duties and obligations that any person or entity engaged in

the business of insurance in the State of Texas must follow. Those duties and obligations are

wholly independent of those to which an insurer may be contractually responsible. Specifically,

Chapter 541 of the Texas Insurance Code states that, “the purpose of this chapter is to regulate

trade practices in the business of insurance by: (1) defining or providing for the determination of

trade practices in this state that are unfair methods of competition or unfair or deceptive acts or

practices; and (2) prohibiting those trade practices.” Chapters 541 and 542 of the Texas Insurance

Code describe various claims settlement practices, among extensive other rules and requirements

that anyone conducting the business of insurance in the State of Texas must not engage in or

undertake. Insurance policies in Texas, such as Plaintiff’s Policy with Westchester, which gives

rise to a breach of contract claim, are silent as to these statutory provisions which give rise to a tort

claim. These two bodies of law (contract and tort) are entirely independent areas of the law with

independent issues, under independent bodies of law with unique causes of action and damages.

20.     Westchester has committed a tort when it violated the Texas Insurance Code by

misrepresenting to Plaintiff that the damage to the Property was not covered under the Policy, even

though the damage was caused by a covered occurrence. Westchester has further committed a tort



                                                   7
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 8 of 17



when it violated the Texas Insurance Code by initially undervaluing and under-scoping the

damages Plaintiff incurred. Westchester’s misrepresentations caused Plaintiff to suffer “actual

damages” which, under the Insurance Code, are those recoverable at common law and which

include benefit-of-the-bargain damages, commonly referred to as “policy benefits,” which signify

the difference of the value represented and the value received. Westchester’s conduct as described

above and herein, constitutes a violation of Section 541.060(a)(1) of the Texas Insurance Code,

Unfair Settlement Practices. See TEX. INS. CODE § 541.060(a)(1).

21.     Policyholders, like Plaintiff, can recover actual damages which are the “policy benefits”

for extra-contractual claims such as Chapter 541 violations under the Texas Insurance Code and

for commission of other bad faith claims. Plaintiff, therefore, is entitled to recover policy benefits

which are the actual damages for Westchester’s violation of this section of the Texas Insurance

Code. Id.

22.     Westchester also failed to make an attempt to settle Plaintiff’s Claim in a fair manner,

although it was aware of its liability to Plaintiff under the Policy. Westchester’s conduct constitutes

a violation of Section 541.060(a)(2)(A) of the Texas Insurance Code, Unfair Settlement Practices.

See TEX. INS. CODE § 541.060(a)(2)(A). Westchester’s conduct caused Plaintiff to lose Policy

benefits to which it was entitled, and which should have been paid initially, in full, by Westchester

but were not. Plaintiff, therefore, is entitled to recover Policy benefits as actual damages for

Westchester’s violation of this section of the Texas Insurance Code. Id.

23.     In addition, Westchester failed to explain to Plaintiff the reasons for its offer of an

inadequate settlement and failed to explain the reason why full payment was not being made.

Furthermore, Westchester neither communicated that any future settlements or payments would

be forthcoming to pay for the entire losses covered under the Policy, nor did it provide any



                                                  8
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 9 of 17



explanation for the failure to adequately settle Plaintiff’s Claim. Westchester’s conduct is a

violation of Section 541.060(a)(3) of the Texas Insurance Code, Unfair Settlement Practices. See

TEX. INS. CODE § 541.060(a)(3). Westchester’s conduct caused Plaintiff to lose Policy benefits to

which it was entitled, and which should have been paid initially by Westchester in full. Plaintiff

therefore, is entitled to recover Policy benefits as actual damages for Westchester’s violation of

this section of the Texas Insurance Code. Id.

24.     Furthermore, Westchester failed to affirm or deny coverage of Plaintiff’s Claim within a

reasonable time. Specifically, Plaintiff did not receive from Westchester a timely written indication

of acceptance or rejection, regarding the full and entire Claim. Westchester’s conduct constitutes

a violation of Section 541.060(a)(4) of the Texas Insurance Code, Unfair Settlement Practices. See

TEX. INS. CODE § 541.060(a)(4). Westchester’s conduct caused Plaintiff to lose Policy benefits to

which it was entitled, and which should have been paid initially by Westchester in full. Plaintiff,

therefore, is entitled to recover Policy benefits as actual damages for Westchester’s violation of

this section of the Texas Insurance Code. Id.

25.     Finally, Westchester refused to fully compensate Plaintiff under the terms of the Policy,

and further failed to conduct a reasonable investigation. Specifically, Westchester’s agents

performed an outcome-oriented investigation of Plaintiff’s Claim, which Westchester blindly

accepted, and which resulted in an unfair and inequitable evaluation of Plaintiff’s losses on the

Property. Westchester’s conduct constitutes a violation of Section 541.060(a)(7) of the Texas

Insurance Code, Unfair Settlement Practices. See TEX. INS. CODE § 541.060(a)(7). Thus,

Westchester’s claims-handling conduct caused Plaintiff to lose Policy benefits to which it was

entitled, and which should have been paid initially, in full, by Westchester. Plaintiff, therefore, is

entitled to recover Policy benefits as actual damages for Westchester’s violation of this section of



                                                  9
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 10 of 17



the Texas Insurance Code. Id.

26.     After receiving notice of Plaintiff’s Claim, Westchester failed to meet its obligations under

the Texas Insurance Code regarding timely acknowledging Plaintiff’s Claim, beginning an

investigation of Plaintiff’s Claim, and requesting all information reasonably necessary to

investigate Plaintiff’s Claim within the statutorily mandated time of receiving notice of Plaintiff’s

Claim. Westchester’s conduct is a violation of Section 542.055 of the Texas Insurance Code

Prompt Payment Claims Act. See TEX. INS. CODE §542.055. Westchester’s conduct caused

Plaintiff to suffer actual damages which constitutes the loss of Policy benefits to which it was

entitled, and which should have been paid by Westchester. Plaintiff, therefore, is entitled to recover

Policy benefits as actual damages for Westchester’s violation of this section of the Texas Insurance

Code. Id.

27.     Westchester failed to accept or deny Plaintiff’s full and entire Claim within the statutorily

mandated time of receiving all necessary information. Westchester’s conduct constitutes a

violation of Section 542.056 of the Texas Insurance Code, Prompt Payment of Claims Act. See

TEX. INS. CODE §542.056. Westchester’s conduct caused Plaintiff to suffer actual damages which

constitutes the loss of Policy benefits to which it was entitled, and which should have been paid,

in full, by Westchester. Plaintiff, therefore, is entitled to recover Policy benefits as actual damages

for Westchester’s violation of this section of the Texas Insurance Code. Id.

28.     Westchester failed to meet its obligations under the Texas Insurance Code regarding

payment of Plaintiff’s Claim without delay. Specifically, Westchester delayed full payment of

Plaintiff’s Claim longer than allowed, and, to date, Plaintiff has not received any payment much

less full payment of its Claim. Westchester’s conduct constitutes a violation of Section 542.058 of

the Texas Insurance Code, Prompt Payment of Claims Act. See TEX. INS. CODE §542.058. As a



                                                  10
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 11 of 17



result of Westchester’s violation of this section of the Texas Insurance Code, Plaintiff has lost

Policy benefits to which it was entitled, and which should have been paid timely, in full, by

Westchester. Plaintiff, therefore, is entitled to recover Policy benefits as actual damages for

Westchester’s violation of this section of the Texas Insurance Code. Id.

29.     From the time Plaintiff’s Claim was presented to Westchester, the liability of Westchester

to pay the full claim in accordance with the terms of the Policy was reasonably clear. However,

Westchester has refused to pay Plaintiff in full, despite there being no basis whatsoever on which

a reasonable insurance company would have relied to deny the full payment. Westchester’s

conduct constitutes a breach of the common law duty of good faith and fair dealing.

30.     Defendant Westchester, knowingly or recklessly made false representations, as described

above, as to material facts and/or knowingly concealed from Plaintiff all or part of such material

information.

31.     Because of Defendant Westchester’s wrongful acts and omissions, Plaintiff was forced to

retain the professional services of the attorneys and law firm who are representing it with respect

to these causes of action.

32.     Plaintiff’s experience is not an isolated case. The acts and omissions Westchester

committed in this case, or similar acts and omissions, occur with such frequency that they

constitute a general business practice of Westchester with regard to handling these types of claims.

Westchester’s entire process is unfairly designed to reach favorable outcomes for the company at

the expense of the policyholders.

                                     CAUSES OF ACTION:

                             CAUSES OF ACTION AGAINST WESTCHESTER

33.     Westchester is liable to Plaintiff for breach of contract, as well as violations of the Texas



                                                 11
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 12 of 17



Insurance Code, and breach of the common law duty of good faith and fair dealing.

                                      BREACH OF CONTRACT

34.     Westchester’s conduct constitutes a breach of the insurance contract made between

Westchester and Plaintiff. Westchester’s failure and/or refusal, as described above, to pay the

adequate compensation as it is obligated to do under the terms of the Policy in question, and under

the laws of the State of Texas, constitutes a breach of Westchester’s insurance contract with

Plaintiff.

                       NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                            UNFAIR SETTLEMENT PRACTICES

35.     Westchester’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair

Settlement Practices. See TEX. INS. CODE §541.060(a)-§541.060(a)(7). All violations under this

article are made actionable by Section 541.151 of the Texas Insurance Code. See TEX. INS. CODE

§541.151.

36.     Westchester’s unfair settlement practice, as described above, of misrepresenting to Plaintiff

material facts relating to the coverage at issue, is a violation of Section 541.060(a)(1) and

constitutes an unfair method of competition and an unfair and deceptive act or practice in the

business of insurance. See TEX. INS. CODE §541.060(a)(1).

37.     Westchester’s unfair settlement practices, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the Claim, even though Westchester’s

liability under the Policy was reasonably clear, is a violation of Section 541.060(a)(2)(A) and

constitutes an unfair method of competition and an unfair and deceptive act or practice in the

business of insurance. See TEX. INS. CODE §541.060(a)(2)(A).

38.     Westchester’s unfair settlement practice, as described above, of failing to promptly provide

Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

                                                 12
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 13 of 17



applicable law, for its offer of a compromise settlement of the Claim, is a violation of Section

541.060(a)(3) and constitutes an unfair method of competition and an unfair and deceptive act or

practice in the business of insurance. See TEX. INS. CODE §541.060(a)(3).

39.     Westchester’s unfair settlement practice, as described above, of failing within a reasonable

time to affirm or deny coverage of the Claim to Plaintiff, or to submit a reservation of rights to

Plaintiff, is a violation of Section 541.060(a)(4) and constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance. See TEX. INS. CODE

§541.060(a)(4).

40.     Westchester’s unfair settlement practice, as described above, of refusing to pay Plaintiff’s

Claim without conducting a reasonable investigation, is a violation of Section 541.060(a)(7) and

constitutes an unfair method of competition and an unfair and deceptive act or practice in the

business of insurance. See TEX. INS. CODE §541.060(a)(7).

      NONCOMPLIANCE WITH TEXAS INSURANCE CODE: PROMPT PAYMENT OF CLAIMS ACT
                                           VIOLATIONS

41.     Westchester’s conduct constitutes multiple violations of the Texas Insurance Code, Prompt

Payment of Claims Act. All violations made under this article are made actionable by Section

542.060 of the Texas Insurance Code. See TEX. INS. CODE §542.060.

42.     Westchester’s delay of the payment of Plaintiff’s Claim following its receipt of all items,

statements, and forms reasonably requested and required, was longer than the amount of time

provided for, as described above, and is a violation of Section 542.058 and constitutes a non-

prompt payment of the Claim. See TEX. INS. CODE §542.058.

                            ACTS CONSTITUTING ACTING AS AGENT

43.     As referenced and described above, and with further such conduct throughout this litigation

and lawsuit, McLarens and DBI are agents of Westchester based on theirs acts during the handling


                                                13
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 14 of 17



of this Claim, including inspections, adjustments, and aiding in adjusting a loss for or on behalf of

the insurer. See TEX. INS. CODE §4001.051.

44.     Separately, and/or in the alternative, as referenced and described above, Westchester

ratified the actions and conduct of McLarens and DBI, including the completion of their duties

under the common law and statutory law.

                  BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

45.     Because an insurer has the ability and more easily can take advantage of the insured due to

an insurer’s exclusive control over the evaluation, processing and denial of claims, insurance

companies and their policies present an inherent “unequal bargaining power.” In legal terms, this

unlevel playing field results in a “special relationship” between an insurer and an insured and

further justifies the imposition of a common law duty on insurers to “deal fairly and in good faith

with their insureds.”

46.     Westchester’s conduct however, as described herein, constitutes a breach of the common

law duty of good faith and fair dealing owed to insureds in insurance contracts. Westchester failed

to perform its contractual duties to adequately compensate Plaintiff under the terms of the Policy.

Specifically, Westchester refused to pay the full proceeds of the Policy, although due notice was

made for proceeds to be paid in an amount sufficient to cover the damaged Property and to restore

it. Thus, from and after the time Plaintiff’s’ Claim was presented to Westchester, the liability of

Westchester to pay the full Claim in accordance with the terms of the Policy was reasonably clear

and there was no basis upon which a reasonable insurer would have relied to deny the full payment.

47.     Westchester’s failure, as described above, to adequately and reasonably investigate and

evaluate Plaintiff’s Claim, and to pay the full proceeds of the Policy, although, at that time,

Westchester knew or should have known by the exercise of reasonable diligence that its liability



                                                 14
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 15 of 17



was reasonably clear, constitutes a breach of the duty of good faith and fair dealing. Westchester’s

conduct has caused Plaintiff to lose Policy benefits to which it was entitled, and which should have

been paid, in full, by Westchester, but were not.

                                         KNOWLEDGE

48.     Each of the acts described above and herein, together and singularly, was done

“knowingly,” as that term is used in the Texas Insurance Code and was a producing cause of

Plaintiff’s damages described herein.

                                            DAMAGES

49.     Plaintiff will show that all the acts, taken together or singularly, constitute the producing

causes of the damages sustained by Plaintiff.

50.     As previously mentioned, the damages caused by Harvey have not all been properly

addressed or repaired in the months since, causing further damages to the Property, and causing

undue hardship and burden to Plaintiff. These damages are a direct result of Defendant

Westchester’s mishandling of Plaintiff’s Claim in violation of the laws set forth above.

51.     For breach of contract, Plaintiff is entitled to regain the benefit of its bargain, for its

purchase of the Policy and which is the amount of its Claim, together with attorney’s fees under

Section 38.001 of the Texas Civil Practices and Remedies Code. All conditions precedent to

Plaintiff’s claims for relief have been performed or have occurred and/or Westchester has waived

the same.

52.     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the Policy, mental anguish, court costs, interest, and attorney's fees and all other

damages to which he is entitled. For knowing conduct of the acts described above, Plaintiff asks



                                                 15
      Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 16 of 17



for three times his actual damages under Section 541.152 of the Texas Insurance Code. See TEX.

INS. CODE §541.152.

53.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims Act, Plaintiff

is entitled to simple interest on the amount of its claim as damages each year at the rate determined

on the date of judgment, by adding five percent (5%) of the interest rate determined under Section

304.003, Finance Code, together with reasonable and necessary attorney’s fees. See TEX. INS.

CODE §542.060.

54.     For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, including all forms of loss resulting from the insurer's breach of duty, such

as additional costs, economic hardship, losses due to nonpayment of the amount the insurer owed,

exemplary damages, and damages for emotional distress.

55.     For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

services of the attorneys whose names are subscribed to this pleading. Plaintiff is entitled to recover

a sum for the reasonable and necessary services of Plaintiff’s attorneys in the preparation and trial

of this action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

                                             JURY DEMAND

56.     Plaintiff requests a jury trial of all their causes of action alleged herein with a jury

consisting of citizens residing in Fort Bend County, Texas and Plaintiff is paying the appropriate

jury fee with the filing of this petition.

                                  REQUEST FOR DISCLOSURE

57.     Pursuant to Rule 194, Defendant is requested to disclose, within fifty (50) days of service

of this request, the information or material requested in Rule 194.2(a)-(l).




                                                  16
    Case 4:20-cv-01066 Document 1-3 Filed on 03/25/20 in TXSD Page 17 of 17



                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof,

Plaintiff has and recovers such sums as would reasonably and justly compensate it in accordance

with the rules of law and procedure, as to actual damages, treble damages under the Texas

Insurance Code, and all exemplary damages as may be found. In addition, Plaintiff requests the

award of attorney’s fees for the trial and any appeal of this case, for all costs of Court on its behalf

expended, for prejudgment and post-judgment interest as allowed by law, and for any other and

further relief, either at law or in equity, to which it may show itself justly entitled.

                                                        Respectfully submitted,

                                                        MERLIN LAW GROUP, P.A.

                                                   BY: /s/ René M. Sigman
                                                      Rene M. Sigman, Esq.
                                                      State Bar No. 24037492
                                                      J. Ryan Fowler, Esq.
                                                      State Bar No. 24058357
                                                      rmsdocket@merlinlawgroup.com
                                                      515 Post Oak Blvd, Suite 510
                                                      Houston, Texas 77027
                                                      (713) 626-8880 (Office)
                                                      (713) 626-8881 (Facsimile)

                                                        ATTORNEYS FOR PLAINTIFF




                                                   17
